Citation Nr: 0738194	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-33 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2003 to 
February 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran has a current left ankle disability.


CONCLUSION OF LAW

The criteria for service connection for left ankle disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in July 2004 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide, informed the veteran that it was her responsibility 
to make sure that VA received all requested records that are 
not in the possession of a Federal department or agency 
necessary to support the claim, and asked the veteran to send 
in any evidence in the veteran's possession that pertains to 
the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claim is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.   VA medical records, VA examination 
reports and medical opinion, service medical records, and lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.   

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Service Connection for Left Ankle Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

The veteran contends that she is entitled to service 
connection for a left ankle disorder.  Service medical 
records confirm that the veteran was referred to the Physical 
Therapy and Rehabilitation Program in October 2003 due to a 
stress fracture of the left tibia sustained while in basic 
combat training.  The veteran's service medical records also 
confirm that she sought treatment for left ankle pain in 
October 2003.  An January 2004 Army memorandum stated that 
the veteran was expected to heal fully given time to do so.

On VA examination in September 2004, the veteran's left ankle 
was examined.  This examination indicated that the veteran 
did not experience pain in the left ankle in the normal range 
of motion, and that she was not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use of the left ankle. The veteran's left ankle was found to 
be stable and pain-free.  The examining physician found no 
current disease involving the left ankle.

The veteran only has current complaints of left ankle pain.  
She does not have a left ankle disability, attributable to 
service or otherwise.  The Board notes that pain is not a 
separate disability for VA disability compensation purposes.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).   The competent medical evidence demonstrates that the 
veteran does not have a current left ankle disability.  In 
the absence of such a current diagnosis, her claim of service 
connection for a left ankle disorder cannot be granted.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for a left ankle disorder 
is not warranted.




ORDER

Service connection for a left ankle disorder is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


